Case: 21-10650     Document: 00516251131          Page: 1    Date Filed: 03/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         March 23, 2022
                                   No. 21-10650                           Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Moses Coppin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:21-CV-916
                            USDC No. 3:10-CR-345-1


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Moses Coppin, federal prisoner # 38660-177, was convicted of aiding
   and abetting obstruction of justice through evidence concealment and
   possession of a firearm by a convicted felon. He moves for a certificate of
   appealability (COA) to appeal the transfer of his Federal Rule of Criminal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10650      Document: 00516251131          Page: 2   Date Filed: 03/23/2022




                                    No. 21-10650


   Procedure 36 motion to this court as an unauthorized successive 28 U.S.C.
   § 2255 motion.
          Because Coppin challenges his conviction under 18 U.S.C.
   § 1512(c)(1) on grounds that he raised in his first § 2255 motion, the district
   court correctly construed and transferred the motion.          See 28 U.S.C.
   § 2244(b)(1); In re Bourgeois, 902 F.3d 446, 447 (5th Cir. 2018). The motion
   for a COA is DENIED as unnecessary, and the transfer order is
   AFFIRMED. See United States v. Fulton, 780 F.3d 683, 688-89 (5th Cir.
   2015). Coppin’s motion for leave to proceed in forma pauperis is DENIED.




                                         2